 

Case 2:20-cr-00014-Z-BR Document 337 Filed 11/20/70 Paugst Signicrese ee
NORTHERN DISTRICT OF TEXAS
IN THE UNITED STATES DISTRICT COURT FILED

 

 

 

 

 

 

 

 

FOR THE NORTHERN DISTRICT OF TEXA
AMARILLO DIVISION NOV zo 20
UNITED STATES OF AMERICA §
§ CLER .S. DISTRICT COURT
Plaintiff, § i
§ eputy
Vv. § 2:20-CR-14-Z-BR-(10)
§
CORY WAYNE DAVIS §
§
Defendant. §

ORDER ADOPTING REPORT AND RECOMMENDATION
CONCERNING PLEA OF GUILTY

On October 30, 2020, the United States Magistrate Judge issued a Report and
Recommendation Concerning Plea of Guilty (“Report and Recommendation”) in the above referenced
cause. Defendant Cory Wayne Davis filed no objections to the Report and Recommendation within
the fourteen-day period set forth in 28 U.S.C. § 636(b)(1). The Court independently examined all
relevant matters of record in the above referenced cause—including the elements of the offense,
Factual Resume, Plea Agreement, and Plea Agreement Supplement—and thereby determined that the
Report and Recommendation is correct. Therefore, the Report and Recommendation is hereby
ADOPTED by the United States District Court. Accordingly, the Court hereby FINDS that the guilty
plea of Defendant Cory Wayne Davis was knowingly and voluntarily entered; ACCEPTS the guilty
plea of Defendant Cory Wayne Davis; and ADJUDGES Defendant Cory Wayne Davis guilty of Count
Sixteen in violation of 21 U.S.C. §§ 841(a)(1) and 841(b)(1)(A)(viii). Sentence will be imposed in

accordance with the Court’s sentencing scheduling order.

SO ORDERED, November HV , 2020.

 

MATAHEW/. KACSMARYK
UNJTED STATES DISTRICT JUDGE

 
